DETAILED ACTION
This action is in response to the amendment filed on February 16, 2020.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Arguments
1.	Applicant’s arguments with respect to USC 103 rejection of claims 8, 13 and 16 have been considered, after further search and review of the references, the Office respectfully disagrees and maintains the rejection, with a re-mapping of the limitations.
Applicant argues that Blatter and Lessin fails to teach or suggest “Lessin fails to specifically teach the following: identifying one or more outlier traits of a subset of the plurality of user profiles; associating an affinity weight with each of the outlier traits that is higher than the affinity weight associated with each of the plurality of composite traits; incorporating the one or more outlier traits into the plurality of composite traits; Lessin is silent on identifying outlier traits, associating higher affinity weights to the outlier traits, and incorporating the outlier traits into the plurality of composite traits, as recited in amended claim 13. For at least these reasons, Blatter in view of Lessin fails to teach or suggest the combination of elements as recited in amended claim 13. Amended claims 13 is thus allowable over Blatter in view of Lessin. Claims 8 and 16 depend on amended claim 13. Applicant submits that claims 8 and 16 are allowable over Blatter in view of Lessin at least because they depend upon allowable base claim 13.”
The office action below provides the detailed mapping to relevant sections of the Blatter and Lessin references. Blatter teaches a system for determining a user's media or content preferences using demographic, geographic and psychographic profiles of the user. The user's preferences relate to the 
Lessin also teaches user profile information stored in user profile store, i.e. composite profiles, which describes the users of the social networking system. Profile information includes biographic, demographic, and other types of information, such as work experience, educational history, gender, hobbies or preferences, location, etc. Affinity scores, or calculated scores are determined by the social system that measure an affinity between objects. Other types of information can be used in determining affinity score, including social validation, trust relationships of indirect connections, and other factors. For example, For example, a truth coefficient for a user can be computed based on past interactions with the system and an affinity score is determined. It may include several inputs, such as past social activity such as likes, comments, and shares from friends which can be factors used in determining affinity scores in the social networking system.

	Regarding dependent claims 8 and 16, Applicant has not overcome the rejections and they remain similarly rejected.
Further, Examiner cites particular paragraphs and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-7, 9-12 and 14-15 are cancelled. Claims 8, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Blatter et al. (US 2003/0014407 A1) in view of Lessin (US 2013/0282813 A1).

Regarding claim 8, Blatter in view of Lessin discloses “The method of Claim 13 wherein the producing the risk scores for the words in the content comprises: ranking the words on the list matching the words in the content according to the sensitivity weights associated with the words on the list;” 
“comparing the word-trait pairs of the words on the list matching the words in the content with the one or more traits in the given user profile; and producing the risk scores for the words in the content based on the sensitivity weights of the word-trait pairs matching the one or more traits in the given user profile and based on the affinity weights associated with the one or more traits.” (See Lessin: Abstract and [0053], [0136]-[0138]) (The payload may comprise a word which describes a relationship between a subject and a target, where the relationship can be an object or a compound of objects. Reputation scores may be determined for users based on evaluations of their historical assertions. Truth coefficients may be determined for claims using models that include one or more factors. A claim evaluation module 226 generates a model to score confidence in claims made on the social networking system 100. In one embodiment, a model uses weights for factors in the model, and the weights may be adjusted using machine learning methods. Regression analysis, in one embodiment, may be used in the model to include or exclude factors that are determined to be relevant or not relevant other types of information may be used in determining models for claims, including social validation, trust coefficients of indirect connections, factors used in determining affinity scores, manual adjustments by agents, factors used in determining whether an agent is generating spam or malware on the social networking system 100, negative feedback received about claims, trusted connections having negative truth coefficients for an author or a claim, the total number of agents that trust a claim or an author, overwritten claims, and bad information listed in an assertion of a claim. Negative feedback may include an agent clicking on a link to "X" out the claim, providing feedback that the claim is unwanted, uninteresting, sexually explicit, against the agent's views, offensive, misleading, untrue, repetitive, or feedback manually inputted.)

Regarding claim 13, Blatter discloses “A method for custom modifying content of an electronic message for each recipient of an electronic message, comprising: detecting, by the computing processor, a content of a first electronic message to be transmitted to an audience, the content comprising a plurality of words;” (See [0021]) (System for determining a user's media or content preferences uses demographic, geographic and psychographic profiles of the user. The user's media preferences relate to the user's interest for any type of content including songs, albums, music videos, movies, radio stations, TV stations, TV shows, books, video games and the like. The media object database includes a series of media objects, where each media object contains data reflecting the object's properties for this particular medium or content. Objects may have more than one value for a particular property. Data for this database may be obtained from published sources and/or entered manually by experts in the particular area of media. The system may be implemented as a server computer accessible via the Internet or other network.)

“determining, by the computing processor, that the audience comprises a plurality of recipients associated with a plurality of user profiles, each user profile of the plurality of user profiles associated with a recipient of the plurality of recipients, each user profile comprising one or more traits” (See [0020], [0032], [0051]) (Profile and preference data that incorporates demographic, geographic, and psychographic data about the user. Psychographics are characteristics of consumers. The score is calculated according to a weighting factor for the selected target. In the database of user profiles, each profile includes information about a user's preferences for various media properties of a particular media type.)
But, Blatter does not explicitly disclose “creating, by the computing processor, a composite profile comprising a plurality of composite traits, the creating of the composite profile comprising: identifying each of a plurality of traits associated with each of the plurality of user profiles:” 

However, Lessin teaches ““creating, by the computing processor, a composite profile comprising a plurality of composite traits, the creating of the composite profile comprising: identifying each of a plurality of traits associated with each of the plurality of user profiles:” (See Abstract, Fig. 1C-Fig. 2 and [0108]) (A claims-based profile of users may be provided to viewers based on the contexts in which the claims were made. The user profile information stored in user profile store 206, i.e. composite profiles, describes the users of the social networking system 100, including biographic, demographic, and other types of descriptive information, such as work experience, educational history, gender, hobbies or preferences, location, and the like.)

But, Blatter does not explicitly disclose “creating each of the plurality of composite traits from each of the plurality of traits associated with each of the plurality of user profiles; associating an affinity weight with each of the plurality of composite traits, the affinity weight indicating a level of relevance of the corresponding composite trait to the audience; associating the plurality of composite traits with the composite profile; and associating the composite profile with the audience; identifying one or more outlier traits of a subset of the plurality of user profiles; associating an affinity weight with each of the outlier traits that is higher than the affinity weight associated with each of the plurality of composite traits; incorporating the one or more outlier traits into the plurality of composite traits;”

However, Lessin teaches “creating each of the plurality of composite traits from each of the plurality of traits associated with each of the plurality of user profiles; associating an affinity weight with each of the plurality of composite traits, the affinity weight indicating a level of relevance of the corresponding composite trait to the audience; associating the plurality of composite traits with the composite profile; and associating the composite profile with the audience; identifying one or more outlier traits of a subset of the plurality of user profiles; associating an affinity weight with each of the outlier traits that is higher than the affinity weight associated with each of the plurality of composite traits; incorporating the one or more outlier traits into the plurality of composite traits ” (See Abstract ,Fig. 1C and [0036], [0094], [0097], [0108]- [0110]) (The user profile information stored in user profile store 206, i.e. composite profiles, describes the users of the social networking system 100, including biographic, demographic, and other types of descriptive information, such as work experience, educational history, gender, hobbies or preferences, location, and the like. An agent may be a user of the social networking system 100 having a user profile that represents an entity of the social networking system 100 having an entity profile that represents a corporation with multiple users, a business, etc. The edge store 214 stores the information describing connections between users and other objects on the social networking system 100. The edge store 214 stores edge objects that include information about the edge, such as affinity scores for objects, interests, and other users. Affinity scores, or calculated scores determined by the social networking system 100 that measure an affinity between objects. Other types of information may be used in determining models for claims, including social validation, trust coefficients of indirect connections, factors used in determining affinity scores.)

But, Blatter does not explicitly disclose “identifying, by the computing processor, words in the content matching words on a list of words, the list of words comprising a plurality of word-trait pairs, each word-trait pair associated with a sensitivity weight, wherein the sensitivity weight indicates a level of risk that the audience associated with the composite profile comprising the corresponding composite trait will find the corresponding word offensive:”

 However, Lessin teaches “identifying, by the computing processor, words in the content matching words on a list of words, the list of words comprising a plurality of word-trait pairs, each word-trait pair associated with a sensitivity weight, wherein the sensitivity weight indicates a level of risk that the audience associated with the composite profile comprising the corresponding composite trait will find the corresponding word offensive:” (See Abstract, Fig. 1C and [0053], [0094], [0136]-[0138]) (By using claim objects that designate audiences, different claims may be made about the same subject that include different audiences such that the claim presented to a viewing agent depends on which one or more of the audiences that viewing agent is a member. The payload may comprise a word which describes a relationship between a subject and a target, where the relationship can be an object or a compound of objects. Reputation scores may be determined for users based on evaluations of their historical assertions. Truth coefficients may be determined for claims using models that include one or more factors. A claim evaluation module 226 generates a model to score confidence in claims made on the social networking system 100. In one embodiment, a model uses weights for factors in the model, and the weights may be adjusted using machine learning methods. Regression analysis, in one embodiment, may be used in the model to include or exclude factors that are determined to be relevant or not relevant other types of information may be used in determining models for claims, including social validation, trust coefficients of indirect connections, factors used in determining affinity scores, manual adjustments by agents, factors used in determining whether an agent is generating spam or malware on the social networking system 100, negative feedback received about claims, trusted connections having negative truth coefficients for an author or a claim, the total number of agents that trust a claim or an author, overwritten claims, and bad information listed in an assertion of a claim. Negative feedback may include an agent clicking on a link to "X" out the claim, providing feedback that the claim is unwanted, uninteresting, sexually explicit, against the agent's views, offensive, misleading, untrue, repetitive, or feedback manually inputted)

But, Blatter does not explicitly disclose “for the composite profile,  producing, by the computing processor, risk scores for the words in the content based on the sensitivity weights for the words in the content offending the audience associated with the composite profile and the affinity weights associated with the plurality of composite traits in the composite profile; creating a plurality of copies of the content each given copy of the plurality of copies corresponding to a given recipient of the plurality of recipients in the audience; for each given copy, modifying, by the computing processor, the content of the given copy based on the risk scores for the words in the content produced for the audience and based on a given user profile associated with the given recipient; and for each modified given copy, transmitting, by the computing processor, a second electronic message comprising the modified given copy to the corresponding given recipient” 

However, Lessin teaches “for the composite profile,  producing, by the computing processor, risk scores for the words in the content based on the sensitivity weights for the words in the content offending the audience associated with the composite profile and the affinity weights associated with the plurality of composite traits in the composite profile; creating a plurality of copies of the content each given copy of the plurality of copies corresponding to a given recipient of the plurality of recipients in the audience; for each given copy, modifying, by the computing processor, the content of the given copy based on the risk scores for the words in the content produced for the audience and based on a given user profile associated with the given recipient; and for each modified given copy, transmitting, by the computing processor, a second electronic message comprising the modified given copy to the corresponding given recipient.” (See [0029], [0136]-[0138]) ([0029, [0184], wherein the selection of audience agents 130 that may view the claim 116, may be updated by the owner agent 128 of the claim 116. Similarly, the copyrights 132 of a claim may be updated by the owner agent 128 of the claim 116, changing the ability of audience agents 130 and applications 146 working on behalf of audience agents 130 to "copy" the payload of the claim 116. The payload of the claim 116 may also be described as the assertion 120 of the claim object 116, in one embodiment. Access to the requested information may be provided by modifying the audience of the claim to include the requesting user. Also, [0005], teaches reputation scores i.e, risk scores may be determined for users based on evaluations of their historical assertions. Claims may be evaluated for truthfulness, from the perspective of a particular viewer, using a probabilistic prediction model that employs, for example, heuristics analysis, regression analysis, and/or machine learning methods. The modeling of these interactions as claims enables many applications in a social networking environment. For example, a contacts application may provide profile information about users of the social networking system to viewers based on the contexts in which the claims about the users' profile information were made. In addition [0137], teaches social validation, or interactions by other agents connected to the author on the social networking system 100, such as commenting on a content item, sharing a content item or node, "liking" a content item or node by clicking on a link to express approval, mentioning an agent or node in a content item, or tagging an agent or node in a content item, may be used as an input in determining a claim's truth coefficient because social validation adds legitimacy to a claim. Trust coefficients of indirect connections to a viewing agent, such as a trust coefficient for an entity liked by a trusted friend of the viewing agent, may also be used in determining a trust coefficient, or claim truth coefficient, for a claim authored by the entity using the trust coefficient for the entity from the perspective of the trusted friend of the viewing agent. This implied trust coefficient may be useful because of the trust relationship between the friend and the viewing agent, which may be a trust coefficient having a minimum trust coefficient. The total number of agents that trust a claim or an author may also have significance in determining a trust coefficient for a claim or a trust coefficient for an author.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references in order to assist users in identifying content that fits their tastes and then recommend content to them based on their preferences.
One having ordinary skill would also be motivated to combine Blatter and Lessin, in view of the suggestions provided by Lessin in paragraph [004], which suggests, “Accurate information about users, their connections with other users, and entities on social networking systems, as well as their interests and preferences provides a better user experience while enabling third-party developers to more accurately target users and better build applications that seek to drive traffic and increase engagement with their websites. Advertisers also benefit from accurate information in marketing interest-based goods and services to users of the social networking system.”  
Regarding claim 16, Blatter in view of Lessin discloses “The method of claim 13, wherein the modifying of the content of the given copy comprises: identifying substitute content for the content of the given copy to reduce the risk scores; and modifying the content of the given copy with the substitute content.” (See Lessin: (See [0029], [0136]-[0138]) (A claim object 116 may have an assertion 120 that is updated by the author agent 118, creating a new claim that copies all of the other claim fields, and updates all reference to the old claim to point at the new one.)

















Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY M MCGHEE whose telephone number is (313)446-6581.  The examiner can normally be reached on 9am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRACY M MCGHEE/Examiner, Art Unit 2154           
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154